UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 25, 2008 Home Federal Bancorp, Inc. of Louisiana (Exact name of registrant as specified in its charter) Louisiana 333-149677 26-2140274 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 222-1145 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [X] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 – Entry into a Material Definitive Agreement On July 25, 2008, the Board of Directors of Home Federal Bancorp, Inc. of Louisiana, a Louisiana corporation (the "Company"), approved Amendment No. 1 (the "Amendment") to the Agreement and Plan of Merger by and among Home Federal Bancorp, Inc. of Louisiana (a federal corporation) ("Holding Company"), Home Federal Mutual Holding Company of Louisiana and First Louisiana Bancshares, Inc. ("First Louisiana").The Amendment extends the date after which either the Holding Company or First Louisiana can terminate the merger to August 31, 2008. The Amendment is attached hereto as Exhibit 2.1 and is incorporated herein by reference. The following disclosure is made in accordance with Rule 165 of the Securities and Exchange Commission ("SEC"). The Company and First Louisiana filed a registration statement on Form S-1, including a joint proxy statement prospectus and other relevant documents concerning the proposed merger with the SEC.SHAREHOLDERS OF THE HOLDING COMPANY AND FIRST LOUISIANA ARE URGED TO READ THE REGISTRATION STATEMENT AND THE JOINT PROXY STATEMENT PROSPECTUS AND ANY OTHER RELEVANT DOCUMENTS FILED WITH THE SEC, AS WELL AS ANY AMENDMENTS OR SUPPLEMENTS TO THOSE DOCUMENTS, BECAUSE THEY CONTAIN IMPORTANT INFORMATION REGARDING THE MERGER.Shareholders of the Holding Company and First Louisiana may obtain a free copy of the joint proxy statement prospectus, as well as other filings containing information about the Company, the Holding Company and First Louisiana, at the SEC's Internet site (http://www.sec.gov).Copies of the joint proxy statement prospectus may also be obtained, without charge, by directing a request to Ms. DeNell W.
